Citation Nr: 1140195	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  05-38 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis with vertigo.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from December 1965 to September 1972 and from February 2002 to November 2003.  His service during this first period included service in the Republic of Vietnam while his service during this second period included service in the United Arab Emirates (UAE) in the Persian Gulf.  In between these periods, the Veteran served in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for sinusitis with vertigo and for headaches was denied therein.

Thereafter, the Veteran perfected an appeal of the September 2004 rating decision.  The Board denied service connection for sinusitis with vertigo and for headaches in a September 2009 decision.

The Veteran subsequently appealed the September 2009 Board decision.  In a July 2010 Joint Motion, the parties (the Veteran and VA Secretary) requested that the Board decision "denying entitlement to service connection for vertigo and headaches" be vacated and the case be remanded.  Later that same month, the United States Court of Appeals for Veterans Claims (Court) issued an order granting the Joint Motion with respect to the Board's denial of entitlement to service connection for sinusitis with vertigo and for headaches.

As this procedural history shows, conflict exists regarding the characterization of the first issue on appeal.  Both adjudications (the September 2004 RO rating decision and the September 2009 Board decision) and the Court's order stated the issue to be service connection for sinusitis with vertigo.  Yet the Joint Motion stated the issue to be only service connection for vertigo.  The issue is characterized here as entitlement to service connection for sinusitis with vertigo because, as is discussed below, the Board must comply with the Court's order.  Two other reasons for this characterization also are notable.  First, no explanation for simplification of the issue to just vertigo was given in the parties Joint Motion.  Second, the Joint Motion is the only deviation from stating the issue to be sinusitis with vertigo.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, in accordance with the terms of the Joint Motion, the issues of entitlement to service connection for sinusitis with vertigo and for headaches must be remanded.  Such remand is necessary to ensure that the terms of the Joint Motion, and accompanying Court Order, are complied with.  

Service treatment records dated during the Veteran's first period of active duty reflect that he complained of a headache in February 1966.  The impression was upper respiratory infection (URI).  In May 1968 and July 1970, the Veteran denied sinusitis, dizziness or fainting spells, and frequent or severe headaches.  His sinuses and head were clinically evaluated and found to be normal at both of these times as well as in June 1969.

Service treatment records dated during the Veteran's time in the Air National Guard reveal that he denied sinusitis, dizziness or fainting spells, and frequent or severe headaches in May 1974, May 1975, October 1985, October 1989, and October 1993.  His sinuses and head were clinically evaluated and found to be normal at each of these times and in October 1981.  In addition, the Veteran denied trouble with nasal irritation, discharge, or breathing/obstruction as well as trouble with headaches, dizziness or lightheadedness, and having a fainting or blackout spell in September 1983 and September 1987.  He further denied fainting or dizzy spells in May 1994, December 1998, and January 1999.  He also denied frequent or severe headaches on this last date but did not know whether he had sinusitis then.  The Veteran's sinuses and head were clinically evaluated and found to be normal at that time.  

In addition, the Veteran reported headaches and dizziness, occurring occasionally since 1985, during his November 1996 VA Agent Orange Registry examination.  

VA treatment records document that the Veteran reported headaches in August 1997.  His past medical history was noted to include questionable migraines.  The assessment was headache episodes.  It was noted in December 1997 that his past medical history included allergic sinusitis and that his headaches come mostly in the afternoons and evenings.  The assessment was headache - tension headache for which chronic sinusitis may contribute.  The diagnosis was migraines.  In May 1998, the Veteran reported that his headaches were much better.  The assessment was headache - resolved, but the diagnosis still was migraines.  Similarly, a diagnosis of migraine headache was made in November 1998 while a diagnosis of headache migraine was made in April 1999.  A past medical history to include migraines was recorded in October 1999.  The Veteran complained of a two day history of sinus symptoms in December 2000.  The assessment was URI.

A December 2001 private treatment record from Dr. O. contains the Veteran's complaint of migraines and getting lightheaded when bending over to pick things up.

Service treatment records dated during the Veteran's second period of active duty show his complaints of dizziness, fainting, or light headedness and difficulty remembering during his deployment to Southwest Asia as well as current headaches.

In addition, a July 2003 letter from Dr. N.L. includes the Veteran's report that he began having spells where "all of the sudden he gets wobbly and has a swimmy head feeling" while deployed but had gotten better since his return.  This letter also includes that he was having headaches that occur every day, which he felt was due to increased blood pressure, as well as memory difficulty, brief periods of lapses in time, and an inability to express his words fully or speech hesitation sometimes.  The impression given was that the Veteran "has spells of what appears to be vertigo" that may be peripheral in nature given his history of right ear pain and tinnitus as well as other spells consisting of lapses in time and difficulty and hesitancy with speech which were may be consistent with transient ischemic attacks.

A private treatment record from Dr. S.Z. also dated in July 2003 conveys the Veteran's report of getting dizzy spells "upon arrival."  Blackout spells also were mentioned.

Private treatment records from Dr. E.K. reveal that the Veteran complained of lightheadedness/frontal headache for the past three weeks in July 2003.  Assessments of lightheadedness and recent memory loss were made.  Magnetic resonance imaging (MRI) of the Veteran's brain performed in August 2003 found bilateral ethmoid sinus disease.  An assessment of vertigo - recurrent was made in September 2003.  However, an assessment of resolved vertigo also was made that month.  Right ear sinus trouble resolved was assessed in October 2003.

A post-service military treatment record dated in late 2003 or sometime in 2004, when the Veteran was 57 years old, reflects that he presented with complaints including dizziness on his most recent deployment.  

As documented in a private treatment record also dated in late 2003 or sometime in 2004 when the Veteran was 57 years old, the Veteran reported chronic headaches but denied fainting spells.

The Veteran stated at his March 2004 VA mental disorders examination that he began experiencing headaches in 2000, was diagnosed with sinusitis in 2000, and started having problems with short term memory and vertigo in 2003 just after returning from the Persian Gulf.

At his March 2004 VA general medical examination, the Veteran stated that he was diagnosed with sinusitis in 1999 and has approximately 20 attacks per year.  He additionally stated that these attacks usually occur with vertigo and headaches.  In this regard, he noted that his September 2003 sinusitis episode occurred with severe vertigo which prompted MRI.  Sinusitis - not confirmed on current radiograph was the diagnosis made following physical assessment and diagnostic testing.

Chronic sinusitis was assessed in a VA treatment record dated in March 2004.

September and October 2004 VA treatment records show that the Veteran complained of headaches as a side effect of taking Zoloft but indicated that they were not as severe recently as before.

A VA treatment record dated in November 2004 contains the Veteran's report of a low grade headache for the previous four days and lightheadedness for the previous two weeks.  The assessment was tension headache.

In a December 2004 statement, the Veteran recounted that he became dizzy during his deployment to the Persian Gulf and that he was followed for a vertigo problem when he was sent home.

The Veteran's complaint of allergies or sinus problems for the previous few days and a headache is reflected in a February 2005 VA treatment record.  An assessment of allergic rhinitis versus URI was made.

Vertigo while on deployment in the Persian Gulf was reported by the Veteran at his September 2005 VA posttraumatic stress disorder examination.  Current vertigo also was reported by him.

Private treatment records from StoneCrest denote that the Veteran complained of ear pain/dizziness as well as headaches everyday in the morning for the past several years in February 2006.

The Veteran recalled that sinusitis was not diagnosed before his second period of active duty service in his May 2006 substantive appeal on a VA Form 9.  However, he did note reporting sinus flare ups, as well as migraines, from approximately 1966 to present.

A March 2006 VA treatment record shows that the Veteran reported headaches and being under a lot of stress due to the death of his mother.

At his August 2006 VA ear disease examination, the Veteran complained of right-sided ear drainage that had increased over the past year.  His past medical history was noted to be significant for migraines.

A November 2006 letter from Dr. O.A. documents that the Veteran's review of symptoms included headaches.

The Veteran indicated in a May 2007 "Smallpox Immunization Follow Up Note" that he experienced headaches after being immunized for smallpox.

January, February, and April 2008 private treatment records from Dr. M.D. reflect the Veteran's report of having no frequent headaches and no dizzy spells.

Private treatment records from StoneCrest reveal that the Veteran complained of sinus symptoms for the previous two weeks in February 2010 and of headaches which progress throughout the day, bad vertigo and dizziness, and a history of headaches and vertigo in October 2010.  Diagnoses of acute sinusitis and migraine headaches were made respectively.

VA treatment records dated in March 2011 convey that the Veteran's past medical history included dizziness and that he reported current problems with migraine headaches.  Specifically, he reported one "pretty significant" migraine weekly.  The assessment was migraine headaches.

The Veteran recounted in an April 2011 statement that he experienced dizziness in connection with sinus problems approximately once or twice per year and had a migraine approximately once every month or two prior to 2003.  He also recounted that he began to have frequent and severe spells of vertigo not associated with sinus problems as well as migraines shortly after arriving in the UAE in 2003.  He then noted that he has experienced approximately two to three vertigo spells per week and multiple migraines per week continuously ever since his return from the UAE.

April 2011 statements from M.B., the Veteran's wife, M.O., the Veteran's stepdaughter, W.O., a friend and family member, and G.W., the Veteran's sister-in-law, collectively set forth that the Veteran may have had occasional dizziness and did occasionally have a sinus headache but did not have vertigo spells or migraines on a regular basis before being deployed to the Persian Gulf.  They also set forth that he has experienced vertigo spells on a weekly basis and migraines on a weekly and sometimes daily basis since his return from the Persian Gulf.  For example, they note that the Veteran is almost always either having or recovering from a vertigo spell or a migraine.

The Joint Motion cited 38 U.S.C.A. § 7104(d)(1) (West 2002 & Supp. 2011)and Kay v. Principi, 16 Vet. App. 529, 533 (2002), for the proposition that VA must provide an adequate written statement of the reasons or bases for its findings and conclusions.  Given the above evidence, the Joint Motion found that the Board's September 2009 decision was inadequate with respect to each of the issues on appeal.  

Regarding sinusitis with vertigo, the Joint Motion referenced the Board's finding that the Veteran's vertigo did not exist prior to his second period of active duty service, which included service in the UAE in the Persian Gulf, because there was no actual diagnosis related to vertigo or to any sinus problem prior to this period.  The Joint Motion then noted that the Board did not consider the provisions of 38 U.S.C.A. § 1117 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.117 (2011) pertaining to qualifying chronic disabilities such as undiagnosed illnesses and medically unexplained chronic multi symptom illness in Persian Gulf War Veterans.  

Regarding headaches, the Joint Motion did not dispute the Board's determination that the Veteran's headaches pre-existed his second period of active duty service.  Instead, the Joint Motion found that the Board's determination that there was no aggravation of his headaches during this period was insufficiently explained.  Specifically, they pointed out that increased frequency may be indicative of aggravation and observed that the Board's finding that the Veteran's lay statements of such increased frequency were not competent was contrary to Jandreau v. Washington, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), Layno v. Brown, 6 Vet. App. 465, 469-70 (1994), and similar caselaw.

As noted in the introduction, the Court granted the parties Joint Motion in a July 2010 Order.  The Board has no discretion and must comply with this Order.  Such compliance extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  Accordingly, another decision in which there is an adequate statement of reasons or bases, to include consideration of the Veteran's sinusitis with vertigo as a qualifying chronic disability and a sufficient explanation regarding whether his headaches were aggravated during his second period of active duty service, is needed.  Yet the Board finds for the following reasons that this cannot be done without additional development.

VA's duty to assist the Veteran mandates that any medical examination provided be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  In contrast, an examination is inadequate and must be returned when it does not contain sufficient detail for a decision to be rendered regarding the claim.  Hayes, 9 Vet. App. at 73-74.

The March 2004 VA general medical examination touched on the Veteran's sinus, vertigo, and headache problems.  In view of the terms of the Joint Motion, however, this examination is observed to be inadequate for two reasons.  

First, there is no indication that current VA Guidelines for examining and rendering opinions regarding claimed conditions of Gulf War Veterans were adhered to in conducted the March 2004 VA general medical examination.  Information gleaned from use of these guidelines is necessary to render a decision regarding the Veteran's entitlement to service connection for sinusitis with vertigo as well as for headaches.  The Board has been directed to consider whether the Veteran's claimed sinusitis with vertigo disability constitutes a qualifying chronic disability such as an undiagnosed illness or a medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.317 (2011).  Even though the Board has not been directed to consider whether the Veteran's claimed headache disability constitutes a qualifying chronic disability such as an undiagnosed illness or a medically unexplained chronic multi symptom illness pursuant to this statute and regulation, headache is specifically listed as a sign or symptom that may be a manifestation of an undiagnosed illness or medically unexplained chronic multi symptom illness.  See 38 U.S.C.A. § 1117(g)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.317(b)(3) (2011).  

Second, the March 2004 VA general medical examination did not address aggravation during the Veteran's second period of active duty in relation to his pre-existing headaches.  A medical opinion specifically concerning whether there was aggravation during this period is needed which takes into account his competent report of increased headache frequency.  If such aggravation manifested by increased frequency or otherwise is found, a further medical opinion regarding whether it is due to natural progression is needed.  See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2011); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Fulfillment of the duty to assist requires that a VA medical examination complete with medical opinions be obtained for both of the above reasons.  A remand is necessary to undertake this action.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent private treatment records identified by him during the course of this remand.

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his claimed sinusitis with vertigo and headache disabilities.  Such examination shall adhere to VA Guidelines for examining Gulf War Veterans.

The claims file shall be made available to and reviewed by the examiner.  The examiner shall note such review, as well as the fact that VA Guidelines for examining Gulf War Veterans were adhered to, in an examination report.  Then, the examiner shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary next shall be performed by the examiner.  All findings further shall be documented by the examiner in detail in the examination report.  

The examiner finally shall supply in the examination report a complete rationale, to include reference to the pertinent medical and lay evidence, as to the following:

a.  Whether the Veteran's sinusitis with vertigo and headaches are attributable to a diagnosable illness or whether they constitute an undiagnosed illness or a medically unexplained chronic multi symptom illness.

b.  If the Veteran's sinusitis with vertigo is determined to be attributable to a diagnosable illness, whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during or otherwise is related to his active service.

c.  If the Veteran's headaches are determined to be attributable to a diagnosable illness, whether it is at least as likely as not (a 50 percent or greater probability) that this pre-existing disability was aggravated (permanently worsened) during his second period of active duty service and, if so, whether the aggravation was due to natural progression.

3.  Then, readjudicate the issues of entitlement to service connection for sinusitis with vertigo and for headaches.  If the decision with respect to either or both of these issues remains adverse to the Veteran, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


